Citation Nr: 1514669	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-06 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for right lower extremity sciatica, to include as secondary to a lumbar spine disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for an acquired psychiatric disorder.  

7.  Entitlement to a rating in excess of 10 percent for chronic lichens simplex (skin disability).  

8.  Entitlement to total disability based upon individual unemployability.
ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board notes that the Veteran had been represented by an attorney whose credentials were revoked by VA in August 2014.  In an August 2014 letter, the Veteran was advised of the revocation and asked whether he wanted a new attorney, a service representative, or to proceed by representing himself.  The letter indicated that if there was no response, the Board would assume the Veteran wished to represent himself.  The Veteran has not responded and the Board therefore will assume the Veteran does not wish to have a representative.

The issues of service connection for a low back disability, service connection for sciatica, service connection for hearing loss, service connection for tinnitus, service connection for an acquired psychiatric disorder, and an increased rating for chronic lichens simplex are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO most recently denied a claim to reopen the claim for service connection for a low back disability.  The Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.

2.  Evidence added to the record since the February 2004, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision which denied a claim to reopen the claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the February 2004 RO denial to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for a low back disability is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for a low back disability was denied in a rating decision dated in February 1977.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran initially expressed disagreement to the rating decision, but failed to perfect the appeal by filing a substantive appeal after the RO issued the statement of the case.  See 38 C.F.R. §§ 20.200, 20.202.  Thus, no appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the February 1977 determination.  See 38 C.F.R. § 3.156(c).
The next communication from the Veteran regarding his low back claim occurred in April 1995 when the Veteran filed a claim to reopen the claim for service connection for a low back disability.  The claim for new and material evidence was denied in an August 1995 rating decision.  The Veteran did perfect an appeal of that rating decision and in July 1997, the Board denied the claim to reopen the claim of service connection for a low back disability based on new and material evidence.  The decision itself notified the Veteran of his appellate rights.  38 U.S.C.A. § 7104(b) (1991); 38 C.F.R. § 20.1100 (1997); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).  The Veteran did not appeal the Board's decision.  

In August 2003, the Veteran filed a claim to reopen the claim for service connection for a low back disability.  The claim was denied in February 2004 and the Veteran was notified of the decision by a letter issued in February 2004.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the June 5, 2008 notice of the rating decision.  See 38 C.F.R. § 3.156(c). No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  

The next communication from the Veteran regarding his low back claim occurred in June 2010, when the Veteran filed the current claim to reopen the claim for service connection for a low back disability based upon new and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for a low back disability because there was no evidence the Veteran had a back disability related to service.  The subsequent decisions have also held there is no evidence the Veteran had a back disability related to service.  Since the prior final rating decision in February 2004, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.

In service, the Veteran sought treatment in May and June 1966 for low back pain and spasms after attempting to lift boats in the jungle of the Panama Canal Zone.  The separation examination in September 1967 did not demonstrate any low back disability and the Veteran stated he was in good health.  

X-rays in December 1967 demonstrated spondylolysis with first degree spondylolisthesis at L5-S1.  

In February 1993, X-rays revealed degenerative disc disease of the lumbar spine that was most profound at L5-S1.  

In April 2004, the Veteran was treated for low back pain which radiated to the lateral right thigh.  His history of chronic low back pain dated back to service in 1966.  A June 2004 MRI demonstrated spinal stenosis and severe degenerative joint disease of the lumbosacral spine with disc herniation and disc protrusion.  

In June 2006, the Veteran reported to a pain consultant that he had chronic low back pain dating to the 1966 incident where he hurt his back trying to unload boats.  

In a VA examination in June 2013, the Veteran stated the pain after the 1966 injury was initially steady but light pain.  It gradually became more severe and burning pain in the back with radiation down the right leg. 

To summarize the foregoing, the Veteran has submitted evidence of current disabilities of the low back area: spondylolysis with first degree spondylolisthesis at L5-S1, spinal stenosis, degenerative disc disease, and herniated and bulging discs.  The Veteran has related the onset of his current low back disabilities to injury in service when he was handling boats.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current low back disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disabilities diagnosed as spondylolysis with first degree spondylolisthesis at L5-S1, degenerative disc disease, and herniated and bulging discs.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to this extent the appeal is granted.


REMAND

As to the issue of service connection for a low back disability, the Veteran was provided a VA examination in January 2013, but the examiner based his opinions upon the fact that any low back disability was diagnosed until 2000.  As noted above, this is incorrect as the Veteran was diagnosed with first degree spondylolisthesis at L5-S1 in December 1967 and in February 1993, with degenerative disc disease of the lumbar spine that was most profound at L5-S1.  A medical opinion based upon an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran also seeks service connection for right lower extremity sciatica secondary to his low back disabilities.  The issue of service connection for right lower extremity sciatica is potentially affected by the decision on the issue of service connection for the low back and therefore, the two issues are inextricably intertwined and service connection for right lower extremity sciatica should also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Thus.  Upon remand, the examiner should also address whether the Veteran has a right lower extremity sciatica related to service, including as secondary to any low back disability resulting from service.  Entitlement to TDIU is considered part of the Veteran's claim for a higher rating for chronic lichen simplex.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has reported that he is receiving disability benefits from the Social Security Administration due to his back disability and the Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the claim for service connection for the low back disability.  See Harris, 1 Vet. App. at 183.  The issue of entitlement to TDIU must also be remanded.  

VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO/AMC should request the Social Security Records upon remand.  
In a similar manner, upon remand, the RO should obtain updated records from VAMC.

With respect to the claim for an increased rating for chronic lichen simplex, the most recent VA examination was in November 2010.  Although the passage of time alone does not require an updated examination, in this case, the Board finds that a more contemporaneous examination is needed.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination). 

As to the claims for service connection for hearing loss, service connection for tinnitus, and service connection for an acquired psychiatric disorder, these claims were denied in a rating decision dated in December 2010.  This was the same rating decision that denied service connection for the back and right lower extremity sciatica and for an increased rating for chronic lichen simplex.  The Veteran expressed disagreement to all the denied claims.  The statement of the case issued in March 2013 did not address the issues of service connection for hearing loss, service connection for tinnitus, and service connection for an acquired psychiatric disorder.  As the RO has not issued a statement of the case addressing these claims, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain all records related to the Veteran's claim for benefits including all medical record and copies of all adjudications. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain all VA medical records of treatment of the Veteran dated from May 2013 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.
3.  Provide the Veteran a VA examination for a low back disability. The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted. All pertinent symptomatology and findings must be reported in detail. 

The examiner is asked to determine the diagnosis of the Veteran's back disability, and then, for any diagnosed disability, is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's back disability began in service, was caused by service, or is otherwise related to service. 

The examiner is asked to determine if the Veteran has a right lower extremity sciatica disability, and then, for any diagnosed disability, is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's sciatica disability began in service, was caused by service, or is otherwise related to service.

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any right lower extremity disability was caused by or aggravated by the Veteran's service connected disabilities to include any service-connected low back disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner is asked to specifically comment on the Veteran's diagnoses first degree spondylolisthesis at L5-S1 in December 1967 and in February 1993, with degenerative disc disease of the lumbar spine that was most profound at L5-S1.

A complete rationale for any opinion offered should be provided.

4.  Schedule the Veteran for an examination to determine the extent of his disability due to chronic lichen simplex.  The claims filed should be made available to the examiner in conjunction with the examination.  All necessary testing should be accomplished.  The examiner is asked to evaluate the extent of the Veteran's chronic lichen simplex in accordance with VA rating criteria.

5.  Furnish the Veteran a statement of the case on the claims for service connection for hearing loss, service connection for tinnitus, and service connection for an acquired psychiatric disorder as denied in a December 2010 rating decision.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.  

6.  After the development requested is completed, adjudicate the claims for service connection a low back disability, service connection for right lower extremity sciatica, an increased rating for chronic lichen simplex, and entitlement to total disability based upon individual unemployability due to service-connected disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford the appropriate period to respond. Thereafter, the case should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


